 1   BRETT R. PARKINSON (CSB No. 230150)
     RAY QUINNEY & NEBEKER P.C.
 2   36 South State Street, Suite 1400
     Salt Lake City, Utah 84111
 3   Telephone: (801) 532-1500
     Fax: (801) 532-7543
 4   E-mail: bparkinson@rqn.com

 5   Attorney for Defendant Derek F. C. Elliott

 6
                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,
                                                              Case No. 3:12-cr-00678-MMC-2
 9          Plaintiff,                                              ORDER GRANTING
10   vs.                                                            STIPULATED
                                                                MOTION TO CONTINUE
11   DEREK F. C. ELLIOTT,                                       SENTENCING HEARING

12          Defendant.

13
            The above-named parties through undersigned counsel jointly move this Court for a 60-
14
     day continuance of the sentencing currently scheduled for September 4, 2019.
15
            Mr. Elliott’s counsel, Brett R. Parkinson, recently started with a new law firm, Ray
16
     Quinney & Nebeker, in Salt Lake City, Utah. In order for Mr. Parkinson to continue his
17
     representation of Mr. Elliott, a waiver was needed from co-defendant, James Catledge, which
18
     was received on July 31, 2019. Given these circumstances, Mr. Elliott requests additional time
19
     to adequately prepare for sentencing.
20
            AUSA Robert Rees and the U.S. Office of Probation do not object to the requested
21
     continuance.
22

23

24
 1             It is not anticipated that the parties will request additional continuances of sentencing

 2   beyond the 60-day extension requested herein. No party associated with this case will be

 3   prejudiced by continuing the sentencing hearing.

 4             Based on the foregoing, Mr. Elliott respectfully requests that the current sentencing date

 5   of September 4, 2019 be continued at least 60 days to a date and time convenient with the

 6   Court’s calendar in November 2019.

 7             DATED this 14th day of August, 2019.

 8                                                    RAY QUINNEY & NEBEKER P.C.

 9                                                    /s/ Brett R. Parkinson
                                                      Brett R. Parkinson
10                                                    RAY QUINNEY & NEBEKER P.C.
                                                      36 South State Street, Suite 1400
11                                                    Salt Lake City, Utah 84111

12

13
               DATED this 14th day of August, 2019.
14
                                                      RAY QUINNEY & NEBEKER P.C.
15
                                                      /s/ Robert D. Rees
16                                                    (electronic signature affixed with permission)
                                                      Robert D. Rees, Esq.
17                                                    Assistant U.S. Attorney
                                                      OFFICE OF THE U.S. ATTORNEY
18                                                    450 Golden Gate Avenue, Box 36055
                                                      San Francisco, California 94102-3495
19

20    IT IS SO ORDERED. Specifically, the sentencing hearing is continued to November 6, 2019,
     1500196
      at 2:15 p.m.
21

22    Dated: August 16, 2019                               __________________________________
                                                           ____
                                                           __
                                                            _ ___
                                                                ______________
                                                                            _ ____ ____________
                                                                                             __
                                                           United
                                                           Unit
                                                              i ed
                                                              it d States District Judge
23                                                        2

24
